Citation Nr: 1106519	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  07-03 158A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for residuals 
of an L-1 fracture.

2.  Entitlement to a rating in excess of 10 percent for residuals 
of a left shoulder fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1970 to November 1971.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a March 2005 
rating decision of the Chicago, Illinois Department of Veterans 
Affairs (VA) Regional Office (RO).  In September 2010, a Travel 
Board hearing was held before the undersigned.  A transcript of 
the hearing is associated with the claims file.  

A May 2009 rating decision denied the Veteran a total disability 
rating based on individual unemployability due to service 
connected disability (TDIU).  He did not file a notice of 
disagreement with that decision; consequently, such matter is not 
before the Board.  

In testimony during the September 2010 Travel Board 
hearing the Veteran appears to be raising claims of 
service connection for cervical spine disability and 
kidney stones, as secondary to his service connected low 
back disability.  These matters are referred to the RO for 
any appropriate action.

The appeal is being  REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.


REMAND

At the September 2010 hearing, the Veteran testified that his low 
back and left shoulder disabilities, had increased in severity 
since his most recent (November 2009) VA examination; he 
specifically stated that private records show that his lower back 
is starting to fuse.  He also testified that he has problems 
lifting his left shoulder and that he needs to use the other hand 
to assist with such motions.  Accordingly; a contemporaneous 
examination to assess these disabilities is necessary.  38 C.F.R. 
§ 3.327(a).  

Furthermore, the Veteran indicated that he had recently received 
VA treatment for his left shoulder disability.  The most recent 
VA treatment records associated with the claims file are dated in 
January 2009.  Records of VA treatment since then are likely to 
contain information pertinent to the matters at hand, are 
constructively of record, and must be secured.  During the 
hearing the Veteran also identified providers of private 
treatment records of which are not associated with his claims 
file; such records must also be secured.

The Veteran is advised that under 38 C.F.R. § 3.158(a), 
where evidence requested in connection with a claim for VA 
benefits (to include identifying information and releases) 
is not received within a year of the request, the claim is 
to be considered abandoned.

Accordingly, the case is REMANDED for the following:

1.	The RO should ask the Veteran to identify 
(and provide releases for records from) 
all sources of treatment and evaluation he 
has received for his low back and left 
shoulder disabilities since January 2009.  
The RO should secure for the record copies 
of complete records (those not already 
associated with the claims file) from all 
identified sources.  Whether he responds 
or not, the RO should secure VA treatment 
records from January 2009 to the present. 

2.	The RO should then arrange for the Veteran 
to be examined by an orthopedist to 
determine the current severity of his 
service connected low back and left 
shoulder disabilities.  The Veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should elicit 
from the Veteran his complaints pertaining 
to the two disabilities at issue, and 
provide a detailed description of all left 
shoulder pathology (and associated 
impairment of function) found, including 
range of motion studies (to include 
notation of any further limitations due to 
pain, fatigue, weakness, incoordination or 
periods of exacerbation).  

Regarding the Veteran's low back 
disability, the examiner must be provided 
a copy of the criteria for rating spine 
disability, and the clinical findings 
reported must be sufficiently detailed to 
allow for rating under all pertinent 
criteria.  The examiner should 
specifically note whether the lumbar spine 
is ankylosed; whether there are any 
associated neurological symptoms (and if 
so their nature and severity), and whether 
or not the disability has been manifested 
by incapacitating episodes, i.e., periods 
of bedrest prescribed by a physician (of 
disc disease, and if so their durations 
and frequency).   The examiner must 
explain the rationale for all opinions 
given.

3.	The RO should then readjudicate these 
claims (the matter of the rating for left 
shoulder disability encompassing all left 
shoulder pathology and associated 
impairment of function shown).  If either 
is not granted to the Veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of the 
case, and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

